COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Christian Andres Ojeda,                                      No. 08-15-00305-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 The State of Texas,                                        of Dallas County, Texas
                                               §
                            State.                             (TC# F-1476216-J)
                                               §

                                           §
                                         ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
September 17, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Susan Hawk, the State’s Attorney, prepare the State’s

brief and forward the same to this Court on or before September 17, 2016.

       IT IS SO ORDERED this 15th day of August, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.